Citation Nr: 1446248	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder).

2.  Entitlement to service connection for degenerative joint disease (DJD) of the feet to include DJD of the midfeet and right talonavicular joint, as secondary to service-connected bilateral planovalgus flat feet with plantar fasciitis.

3. Entitlement to service connection for a bilateral leg disability, claimed as arthritis, to include as secondary to a service-connected bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988 with reserve service thereafter with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from September 1988 to April 1996.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, granted service connection for a bilateral foot disorder and assigned an initial 10 percent rating, and denied service connection for a disability of the bilateral legs.

The Veteran testified at an April 2010 Board hearing before the undersigned. 

In December 2010, the Board issued a decision which, in pertinent part, denied an initial 10 percent rating for a bilateral foot disorder, and denied service connection for a disability of the bilateral legs.  In an October 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an October 2011 Joint Motion for Remand, vacated and remanded that part of the Board decision denying service connection for a disability of the bilateral legs and a higher rating for the bilateral foot disorder for compliance with the instructions in the JMR.  In April 2012 and January 2013, the Board remanded this case for additional development pursuant to the JMR.  In June 2013, the Board denied an initial rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder) and remanded the issue of service connection for a bilateral leg disability, claimed as arthritis, to include as secondary to a service-connected bilateral foot disorder.  

In a June 2014 Order, the Court endorsed a May 2014 Joint Motion for a Partial Remand, and vacated and remanded that part of the Board decision which denied an initial rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Joint Motion for Partial Remand indicated that this case required further consideration of  all potentially relevant diagnostic codes pertaining to the service-connected foot disability, and, in particular, Diagnostic Code 5284 which governs ratings for foot injuries.  

The May 2014 Joint Motion for Partial Remand noted that the prior October 2011 Joint Motion for Partial Remand directed VA to discuss whether there was a reasonably raised claim for service connection for DJD in light of a January 2008 x-ray which showed evidence of DJD of the right talonavicular joint.  In an April 2012 decision, the Board remanded the Veteran's bilateral foot disability claim for a VA opinion as to whether DJD of the feet was caused by or aggravated by his service-connected bilateral foot disorder, and, an April 2012 VA examiner subsequently opined that the Veteran's mid-foot DJD was related to her service-connected bilateral foot disability.  However, the RO did not adjudicate the issue of service connection, as noted in a January 2013 Board decision, which again requested that the RO take such action.  

In the Board's June 2013 decision, the Board noted in the remand portion that  the issue of whether a separate rating for DJD of the feet was warranted and still had still not been adjudicated, and directed the Appeals Management Center (AMC) to do so on remand. 

The May 2014 Joint Motion for Partial Remand noted that with regard to the higher rating issue on appeal to the Court, the issue of entitlement to service connection for DJD of the feet was separate from the issue of entitlement to an increased rating for a bilateral foot disability, and, despite three Board remands, the RO had yet to adjudicate the issue of entitlement to a separate rating for DJD of the feet.  It was indicated that as the appropriate rating of Veteran's bilateral foot disability may be affected by whether a separate rating is awarded for DJD of the feet, the Board should ensure that this issue is adjudicated prior to readjudicating the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for a bilateral foot disorder. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001) (holding that, where the facts underlying two claims are "intimately connected," the interests of judicial economy and of avoiding piecemeal litigation require the claims to be appealed together). 

Accordingly, the Board must return this case again to the AOJ for consideration of entitlement to service connection for DJD of the feet, and subsequently, the appropriate rating for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder), pending the outcome of the service connection issue. The remand development requested in the June 2013 remand should also be effectuated.

Accordingly, the case is REMANDED for the following action:

1. Effectuate the directives of the June 2013 Board remand with respect to the matter of service connection for a bilateral leg disability. 

2. Adjudicate the issue of service connection for DJD of the feet to include DJD of the midfeet and right talonavicular joint, as secondary to service-connected bilateral planovalgus flat feet with plantar fasciitis.  The Veteran must be notified of this decision and apprised of procedural and appellate rights. 

3. Then readjudicate the claim already on appeal for an initial disability rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder).  Consideration should be made as to whether separate ratings are warranted for each foot under Diagnostic Code 5284.  If the issues remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

